Case 2:18-bk-55889          Doc 61   Filed 10/23/18 Entered 10/23/18 11:30:52        Desc Main
                                     Document     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION
                                      (COLUMBUS)

IN RE:                                                CASE NO. 18-55889

         ED MAP, INC.                                 JUDGE JOHN E. HOFFMAN, JR.

                   Debtor                             CHAPTER 11

                                                      MOTION FOR ADMISSION PRO
                                                      HAC VICE OF BRUCE S. NATHAN

                                              ****

                   I, Bruce S. Nathan, a member of good standing of the State Bar of New York,

hereby request admission pro hac vice before the United States Bankruptcy Court for the

Southern District of Ohio, Eastern Division, to represent The Official Committee Of Unsecured

Creditors Of Ed Map, Inc. in the above captioned case and any proceedings therein. My

Declaration in support of this Motion is attached hereto as Exhibit A.

                   I have reviewed and I am familiar with the local bankruptcy rules of the

bankruptcy court and understand that I am subject to the disciplinary provision of this Court. I




10/22/2018 203032919.1
Case 2:18-bk-55889       Doc 61   Filed 10/23/18 Entered 10/23/18 11:30:52          Desc Main
                                  Document     Page 2 of 3


respectfully request that I be admitted to practice before this Court in the above case and any

proceedings therein pursuant to Local Bankruptcy Rule 2090-1(b).

                                     Respectfully submitted,


                                     /s/Christopher W. Peer
                                     Christopher W. Peer (No. 0076257)
                                     E-mail Cpeer@wickenslaw.com
                                     John A. Polinko (No. 0073967)
                                     E-mail JPolinko@WickensLaw.com
                                     WICKENS HERZER PANZA
                                     35765 Chester Road
                                     Avon, OH 44011-1262
                                     (440) 695-8000 (Main)
                                     (440) 695-8098 (Fax)

                                                   AND

                                     Bruce S. Nathan (NY Bar No. 1710896)
                                     bnathan@lowenstein.com
                                     LOWENSTEIN SANDLER LLP
                                     1251 Avenue of the Americas
                                     New York, NY 10020-1104
                                     (212) 262-6700 (Main)
                                     (212) 262-7402 (Fax)

                                     PROPOSED ATTORNEYS FOR THE OFFICIAL
                                        COMMITTEE OF UNSECURED CREDITORS OF ED
                                        MAP, INC.




10/22/2018 203032919.1                        2
Case 2:18-bk-55889       Doc 61   Filed 10/23/18 Entered 10/23/18 11:30:52          Desc Main
                                  Document     Page 3 of 3


                                   PROOF OF SERVICE

              This is to certify that a copy of the foregoing Motion for Admission Pro Hac Vice
of Bruce S. Nathan has been sent via the Court's electronic filing system on this 23rd day of
October, 2018, to:

John W. Kennedy, Esq.                                Pamela Arndt, Esq.
jwk@columbuslawyer.net                               Pamela.D.Arndt@usdoj.gov
Myron N. Terlecky, Esq.                              Mary Anne Wilsbacher, Esq.
mnt@columbuslawyer.net                               MaryAnne.Wilsbacher@usdoj.gov
STRIP HOPPERS LEITHART MCGRATH                       Office of the U.S. Trustee
& TERLECK                                            170 North High Street, Suite 200
575 S. Third Street                                  Columbus, OH 43215-2417
Columbus, OH 43215-5755




                                                  /s/Christopher W. Peer
                                                  Bruce S. Nathan
                                                  Christopher W. Peer
                                                  John A. Polinko




10/22/2018 203032919.1                        3
